Title: Thomas Jefferson to William Duane, 9 December 1818
From: Jefferson, Thomas
To: Duane, William


          
            Dear Sir
            Monticello Dec. 9. 18.
          
          I have long ceased to read newspapers, except a single one of my own state, and that chiefly for the advertisements. perfectly resigned as a passenger to those who are navigating the vessel of state, and with entire confidence in them, I scarcely enquire, or wish to know what is passing. age has relieved me from these cares, and now calls for tranquility & rest. under these circumstances it is useless to be recieving papers which I never open, and troublesome & difficult to make small & fractional remittances into other states. a proof of the latter is my now remitting a 5. Dollar bill of the Bank of Virga because one of the US. bank cannot be had in this interior part of the country. I believe this remittance pays my subscription to the Aurora to May 18. of the ensuing year, after which I must pray to be discontinued as a subscriber. in retiring from it I make my acknolegements for the signal services it rendered us in times which severely tried the republicanism of our fellow citizens, and I salute you with my best wishes for your prosperity, health & happiness.
          
            Th: Jefferson
          
        